DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2021 and February 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,966,276 in view of Agiwal et al. (US 2017/0251518).
Regarding claims 1-8 and 10-20 of the current application, claims 1-17 of USPN 10,966,276 disclose all of the subject matter of the claimed invention except the technique of receiving and decoding a downlink control channel during the activated state of the RRC active DRX.
Agiwal, from the same or similar fields of endeavor, discloses or suggests receiving and decoding a downlink control channel during the activated state of the RRC active DRX (see at least Figs. 2 and 8, and paragraphs 73 and 240, receiving PDCCH during ON duration of the DRX cycle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Agiwal in to the invention of claims 1-17 of USPN 10,966,276 in order to extend the battery life of the UE, where DRX functionality can be configured for an RRC connected UE so that the UE does not always need to monitor the downlink channels (see at least paragraph 72 of Agiwal).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,966,276 in view of Kwon et al. (US 2015/0078189).
Regarding claim 9, claims 1-17 of USPN 10,966,276 disclose all of the subject matter of the claimed invention except that the period of DRX cycle is determined by the terminal device according to an indication of the network device, or predetermined by the terminal device based on negotiation with the network device, or determined by the terminal device based on a DRX pattern pre-configured by the network device.
Kwon, from the same or similar fields of endeavor, discloses or suggests that the period of DRX cycle is determined by the terminal device according to an indication of the network device, or predetermined by the terminal device based on negotiation with the network device, or determined by the terminal device based on a DRX pattern pre-configured by the network device (see at least paragraph 43, the parameters used for the DRX mode are transmitted from the base station to the mobile station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kwon in to the invention of claims 1-17 of USPN 10,966,276 in order to configure the DRX mode at the terminal device to efficiently use electric power of the terminal device (see at least paragraphs 9 and 43 of Kwon).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 18, the limitation “T” is vague and indefinite because the metes and bounds of “T” are not clearly defined in the claims.
Claims 11-13 depend on claim 5 and are rejected for the same reason as claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0078189) in view of Agiwal et al. (US 2017/0251518).

Regarding claims 1, 14, and 20, Kwon discloses or suggests a signal transmission method for discontinuous reception, a terminal device, and a non-transitory computer configured to store a computer program, where the computer program comprises instructions for implementing the signal transmission method, the method and the terminal device comprising:
a processor configured to determine at least one start time point for entering an activated state of radio resource control (RRC) active discontinuous reception (DRX) (see at least paragraphs 51, 52, 61 including Table 1, and 75, the mobile station determines the starting point of DRX, ON/OFF duration, and starting point (frame) of beam measurement period according to the information included in the discontinuous reception operation response message, where the beam measurement duration, the feedback duration, and the on duration correspond to an activated state of a DRX cycle); and
a transceiver configured to receive, at each of the at least one start time point determined by the processor, a first signal sent by a network device, the first signal being used by the terminal device to determine, from at least one downlink receiving beam, a target downlink receiving beam for receiving and decoding a downlink control channel sent by the network device (see at least paragraphs 52-55, 69, 76, 86, 87, and 89, the mobile station receives and measures a reference signal for each subframe in the subframes of the beam measurement duration to determine an optimum mobile station reception beam (downlink reception beam) for receiving a downlink control channel sent by the base station).
Kwon does not explicitly disclose receiving and decoding a downlink control channel during the activated state of the RRC active DRX.
Agiwal, from the same or similar fields of endeavor, discloses or suggests receiving and decoding a downlink control channel during the activated state of the RRC active DRX (see at least Figs. 2 and 8, and paragraphs 73 and 240, receiving PDCCH during ON duration of the DRX cycle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Agiwal in to the invention of claims 1-17 of USPN 10,966,276 in order to extend the battery life of the UE, where DRX functionality can be configured for an RRC connected UE so that the UE does not always need to monitor the downlink channels (see at least paragraph 72 of Agiwal).

Regarding claims 2 and 15, Kwon discloses or suggests that the processor is further configured to, prior to determining the at least one start time point for entering the activated state of RRC active DRX,
determine a period of DRX cycle, the period of DRX cycle comprising a duration of the activated state and a duration of an inactivated state (see at least paragraphs 51, 52, 61 including Table 1, and 75, the mobile station determines the starting point of DRX, ON/OFF duration, and then starting point (frame) of beam measurement period according to the information included in the discontinuous reception operation response message); and
determining a plurality of start time points according to the period of DRX cycle (see at least paragraphs 51, 52, 61 including Table 1, and 75, the mobile station determines the starting point of DRX, ON/OFF duration, and then starting point (frame) of beam measurement period according to the information included in the discontinuous reception operation response message for each DRX cycle);
regarding claims 3 and 16, a period of DRX cycle is an integer multiple of a transmission period of the first signal, and the period of DRX cycle comprises a duration of the activated state and of an inactivated state (see at least Fig. 4 and paragraphs 52-55 and 69, a number of subframes (e.g. 4 subframes) is allocated to the beam measurement duration based on the number of reception beams, where a reference signal is transmitted in each subframe, where the beam measurement duration, the feedback duration, and the on duration correspond to an activated state of a DRX cycle and the off duration corresponds to an inactivated state of a DRX cycle);
regarding claims 4 and 17, the processor is configured to receive third indication information sent by the network device, the third indication information being indicative of a first start time point in the at least one start time point (see at least paragraphs 51, 52, 61 including Table 1, and 75, the mobile station determines the starting point of DRX, ON/OFF duration, and starting point (frame) of beam measurement period according to the information included in the discontinuous reception operation response message);
regarding claims 5 and 18, a transmission period of the first signal is T (see at least paragraph 52, the subframe is a unit time),
the processor is further configured to determine a plurality of sending time points according to the transmission period of the first signal (see at least Fig. 4 and paragraphs 52-55 and 69, the mobile station determines a plurality of sending time points corresponding to each subframe in the subframes of the beam measurement duration and measures a reference signal for each subframe in the subframes of the beam measurement duration);
the transceiver is further configured to receive, at a first sending time point in the plurality of sending time points, the first signal sent by the network device, if the first sending time point is different from each of the at least one start time point (see at least Fig. 4 and paragraphs 52-55 and 69, the mobile station determines a plurality of sending time points corresponding to each subframe in the subframes of the beam measurement duration and measures a reference signal for each subframe in the subframes of the beam measurement duration);
regarding claims 6 and 19, the first signal comprises a downlink reference signal or a downlink synchronization signal (see at least paragraphs 53 and 54, downlink reference signal);
regarding claim 7, the receiving, by the terminal device at each of the at least one start time point, a first signal sent by a network device, comprises:
measuring, by the terminal device, the first signal received through each downlink receiving beam of the at least one downlink receiving beam (see at least Fig. 4 and paragraphs 52-55 and 69, the mobile station measures a reference signal using only one reception beam for each subframe in the subframes of the beam measurement duration); and
determining, according to a result of the measuring, the target downlink receiving beam for receiving and decoding the downlink control channel sent by the network device from the at least one downlink receiving beam (see at least paragraphs 52-55, 69, 76, 86, 87, and 89, the mobile station receives and measures a reference signal for each subframe in the subframes of the beam measurement duration to determine an optimum mobile station reception beam (downlink reception beam) for receiving a downlink control channel sent by the base station);
regarding claim 8, the at least one downlink receiving beam is formed in advanced by the terminal device and the network device through beamforming (see at least paragraphs 36 and 37, beamforming);
regarding claim 9, the period of DRX cycle is determined by the terminal device according to an indication of the network device, or predetermined by the terminal device based on negotiation with the network device, or determined by the terminal device based on a DRX pattern pre-configured by the network device (see at least paragraph 43, the parameters used for the DRX mode are transmitted from the base station to the mobile station);
regarding claim 10, the first start time point comprises one or more start time points of the at least one start time point (see at least paragraphs 51, 52, 61 including Table 1, and 75, the mobile station determines the starting point of DRX, ON/OFF duration, and starting point (frame) of beam measurement period according to the information included in the discontinuous reception operation response message); and
regarding claim 11, the first sending time point comprises one or more sending time points of the plurality of sending time points (see at least Fig. 4 and paragraphs 52-55 and 69, the mobile station determines a plurality of sending time points corresponding to each subframe in the subframes of the beam measurement duration and measures a reference signal for each subframe in the subframes of the beam measurement duration).

Allowable Subject Matter
Claims 12 and 13 are currently rejected but would be allowable if the double patenting rejection is overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaraja et al. (US 2018/0063883) discloses beam training for DRX mode operation, where a UE receives reference signal configuration and performs beam training with a base station during a DRX ON period in accordance with the reference signal configuration (see at least paragraphs 60-80).
Ryoo et al. (US 2020/0322854) discloses a beam training procedure in a C-DRX operation (see at least Fig. 7 and paragraphs 150-154).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                      06/16/2022